Citation Nr: 1008727	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-00 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a malignant brain 
tumor, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION


The Veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran testified at a 
hearing before the Board in August 2008.

This appeal was remanded for additional development in 
December 2008.  That December 2008 remand also requested that 
the RO issue a statement of the case as to two other issues 
for which the Veteran had filed a notice of disagreement.  
The RO issued that statement of the case in December 2009.  
Because no timely substantive appeal is of record with 
respect to those issues, they are not on appeal.


FINDING OF FACT

The Veteran does not have a brain tumor attributable to 
military service, including exposure to herbicides in 
service.


CONCLUSION OF LAW

The Veteran does not have a brain tumor that is the result of 
disease or injury incurred in or aggravated during active 
military service, including as due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2003 and January 2006; a 
rating decision in December 2003; a statement of the case in 
November 2005; and a supplemental statement of the case in 
November 2007.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  In addition, certain chronic diseases, including 
brain tumors, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In the alternative, where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has that 
condition.  The evidence must be medical unless it relates to 
a condition as to lay observation is competent.  38 C.F.R. § 
3.303(b) (2009).

If chronicity is not applicable, service connection may still 
be established if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that in-
service symptomatology.  38 C.F.R. §3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does 
not allege that any of the current disability at issue began 
in combat, and therefore, the provisions pertaining to proof 
of service incurrence or aggravation of a disease or injury 
in the case of a veteran who engaged in combat with the enemy 
are not for application.  38 U.S.C.A. § 1154(b) (West 2002).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met.  
38 C.F.R. § 3.309(e) (2009).  Herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include AL amyloidosis, chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  In 
general, for service connection to be granted for one of 
those diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  A Veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during that service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he had brain tumor that is related 
to his exposure to herbicides in service.  He claims that his 
brain tumor was a recurrence of a tumor of the parotid gland 
which was originally removed during his military service.  He 
also indicated in a statement received in January 2006 that 
his astrocytoma brain tumor falls under the category of a 
soft-tissue sarcoma and thus should be considered a 
presumptive condition.  

The Veteran's service separation form states that he served 
in the Republic of Vietnam from June 1969 to June 1970.

The Veteran's service medical records do not include any 
complaints, findings, or treatment for any tumors.  The 
Veteran was noted to have a scar on his upper lip and stomach 
on his January 1969 entrance examination.  However, no scars 
were noted on his November 1970 separation examination.  The 
Veteran denied tumors, growths, cysts, and cancer on a report 
of medical history form prepared in conjunction with his 
separation examination.

Private treatment reports from Jackson General Hospital dated 
in March 1973 reveal that the Veteran underwent a removal of 
a mass of the right parotid region in March 1973.  The 
records note that the Veteran initially underwent a mass 
removal in the same area in Vietnam in 1970.  A pathology 
report indicates that the mass was diagnosed as a benign 
mixed tumor of the parotid gland.  

A pathology report dated in July 1973 and a letter from J. 
Charbonniez, M.D., dated in September 1973 show that the 
Veteran was referred to him for a recurrent tumor of the 
right parotid gland in June 1973.  Dr. Charbonniez indicated 
that the Veteran underwent a subtotal parotidectomy in July 
1973.  The physician also stated that the Veteran reported a 
history of a tumor removal from the right auricular area in 
January 1971 while the Veteran was in Vietnam.  Dr. 
Charbonniez reported that the pathology report revealed a 
pleomorphic adenoma and there was no sign of a recurrence of 
the tumor as of the Veteran's last appointment in August 
1973.  

A December 1975 letter from A. Morad, M.D., indicates that 
the Veteran underwent a biopsy of the parotid region in March 
1973 at Jackson General Hospital which revealed a benign 
mixed tumor from the parotid gland.  The physician reported 
that the Veteran was subsequently referred to Dr. Charbonniez 
for excision of the parotid gland.  

Dr. Charbonniez also submitted a letter in January 1975 at 
which time he again reported that he treated the Veteran for 
a tumor of the right parotid gland in July 1973 and that the 
tumor had first been removed in Vietnam in 1971.  The 
physician indicated that a recurrence was treated in March 
1973.  The tumor recurred a second time and the Veteran 
underwent a subtotal parotidectomy in July 1973, which 
confirmed a diagnosis of a recurrent mucoid epidermoid 
carcinoma of the right parotid gland.  Dr. Charbonniez 
indicated that the Veteran followed up with him through 
February 1975 and had no problems and no further recurrence.  

Private treatment reports from The Cleveland Clinic include a 
September 1995 computed tomography (CT) scan of the brain 
which reveal a diagnosis of a lesion involving the right 
splenium of the corpus callosum, the right body of the corpus 
callosum, and the anterior mesial left frontal lobe.  An 
October 1995 magnetic resonance imaging (MRI) of the brain 
indicated that the findings were consistent with a history of 
a low grade astrocytoma.  The records indicate that the 
Veteran underwent radiation therapy and subsequent MRIs and 
CT scans of the brain revealed that the mass involving the 
right cingulated gyrus compatible with a low grade glioma was 
stable.  

Private treatment reports from W. Casto, D.O., and Jackson 
General Hospital reveal that the Veteran had a history of a 
low grade astrocytoma, status post radiotherapy which was 
noted to be stable on MRIs, the most recent of which was 
obtained in April 2008.  

The Veteran and his daughter testified at a hearing before 
the Board in August 2008.  The Veteran's daughter indicated 
that the Veteran had been diagnosed with a cyst or tumor 
behind his right ear while in service in January 1970.  She 
reported that the Veteran never received the results of a 
biopsy which was performed at that time.  She testified that 
the Veteran subsequently underwent surgery for recurrences of 
the tumor in March 1973 and August 1973.  She reported that 
the diagnosis was a mucoepidermoid carcinoma of the right 
parotid gland.  She indicated that the Veteran was diagnosed 
with a brain tumor in 1996 and one of the Veteran's private 
physicians at the Cleveland Clinic indicated that the tumor 
could possibly be related to the Veteran's exposure to 
herbicides.  The Veteran's daughter also indicated that she 
believed that the brain tumor was a recurrence of the tumors 
diagnosed in the 1970s.  The Veteran testified that his 
private physician indicated that the brain tumor could be 
either related to the tumors diagnosed in the 1970s or to 
exposure to herbicides.  He indicated that he underwent seven 
weeks of radiation to shrink the brain tumor and that he 
returned annually to check the tumor.  

At a November 2009 VA examination, the examiner reviewed the 
claims file and noted that the Veteran had a history of a 
benign mixed tumor of the right parotid gland in 1971, March 
1973, and July 1973 and an astrocytoma in August 1995.  The 
examiner reported that the Veteran underwent thirty-five 
direct beam radiation treatments completed in November 1995.  
The examiner indicated that the Veteran was stable following 
a brain tumor with left leg hemiparesis and a subsequent 
stroke in 2002 which led to right-sided hemiparesis.  
Physical examination revealed a scar of the right post-
auricular region which was nontender and slightly keloid and 
irregular but did not adhere to any underlying tissue or 
affect range of motion and a scar of the infraauricular 
region which was nontender and did not adhere to underlying 
tissue or affect range of motion.  The examiner diagnosed the 
Veteran with residuals of a benign mixed tumor of the parotid 
gland with scarring post-auricularly, residuals of a low 
grade astrocytoma involving the corpus callosum status post 
radiation therapy with left lower extremity paralysis, and 
residuals of a cerebrovascular accident in 2002 with right-
sided hemiplegia.

The examiner indicated that it was not clear whether the 
Veteran's tumor of the right parotid gland diagnosed in 1973 
manifested within one year of the Veteran's separation from 
service in January 1971 because the Veteran's service medical 
records appeared to be incomplete.  Scars were noted on his 
entrance examination but not on his separation examination.  
However, the examiner noted that the pathology of the lesion 
removed in 1973 revealed a pleomorphic adenoma of the 
salivary gland which was a benign tumor.  Further the 
examiner opined that the Veteran's malignant brain tumor 
diagnosed as an astrocytoma and claimed as a glioblastoma was 
less likely than not caused by or as a result of the 
Veteran's previously diagnosed recurrent tumor of the parotid 
gland.  The rationale for the opinion was that there was no 
medical documentation of a correlation between pleomorphic 
adenoma and astrocytoma or glioblastoma.  Finally, the 
examiner opined that the Veteran's malignant brain tumor 
diagnosed as an astrocytoma and claimed as a glioblastoma was 
not caused by or as a result of the Veteran's active military 
service, including exposure to herbicides.  The rationale for 
the opinion was that astrocytomas are not a condition 
presumptively associated with Agent Orange.  The examiner 
reviewed the research that noted that there was limited or 
suggestive evidence of an association between exposure to 
Agent Orange and brain cancer including gliomas and 
astrocytomas.

As an initial matter, the Board finds that the Veteran's 
brain tumor diagnosed as an astrocytoma is not a disability 
associated with exposure to herbicide agents which may be 
presumed to have been incurred in service.  Although the 
Veteran has indicated that he believes that his astrocytoma 
is a soft-tissue sarcoma, in fact, an astrocytoma is a tumor 
of the brain which is an organ and not soft tissue.  The 
astrocytoma is therefore not a tumor of the soft tissue and 
thus would not fall into the category of soft-tissue 
sarcomas.  Furthermore, the November 2009 VA examiner found 
that the claimed tumor was not a presumptive condition for 
herbicide-exposed Veterans.  Consequently, the Board finds 
that the Veteran is not entitled to service connection on a 
presumptive basis based on exposure to herbicides.  

The Board has considered whether service connection is 
warranted on a direct basis.  However, the competent evidence 
does not show a relationship between the Veteran's 
astrocytoma and his period of military service.  

The evidence of record does not reveal a showing of a 
relationship of the Veteran's malignant brain tumor and his 
period of military service.  None of the private medical 
records include an opinion linking the Veteran's brain tumor 
to his military service.  Moreover, the November 2009 VA 
examiner specifically found that the Veteran's brain tumor, 
diagnosed as astrocytoma, was less likely than not caused by 
or as a result of the Veteran's previously diagnosed 
recurrent benign tumor of the parotid gland (also noted to be 
a pleomorphic adenoma) because there was no medical 
documentation of a correlation between pleomorphic adenoma 
and astrocytoma.  The examiner concluded that the Veteran's 
malignant brain tumor, diagnosed as an astrocytoma, was not 
caused by or as a result of the Veteran's active military 
service, including exposure to herbicides, after reviewing 
medical research.  Additionally, there is no evidence that a 
brain tumor was manifest to a compensable degree within one 
year of the Veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Consequently, service connection is not 
warranted on a direct or presumptive basis.   

The Board acknowledges the Veteran's contention that his 
malignant brain tumor is related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between a malignant brain 
tumor and service, including exposure to herbicides.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's malignant 
brain tumor manifested in service or within one year 
following separation from service, is related to service, or 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service, to include any 
herbicide exposure.  Therefore, service connection for a 
malignant brain tumor is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for a malignant brain 
tumor, to include as secondary to herbicide exposure, is 
denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


